— Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority, dated April 16, 1985, which, after a hearing, found the petitioner guilty of refusing to obey the order of a supervisor and dismissed him from his position as a railroad clerk.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
In view of the petitioner’s admission at the hearing that he refused to obey his supervisor’s order to provide a written statement concerning a prior incident, the Hearing Officer’s findings were supported by substantial evidence. In light of the petitioner’s extensive prior disciplinary record, the penalty imposed upon him was not so disproportionate to the offense as to be shocking to one’s sense of fairness. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.